PER CURIAM:
This claim was submitted upon a written stipulation to the effect that the respondent is liable for damages in the sum of $100.68. On or about June 21, 1980, claimant was operating his 1975 Chevrolet Vega Station Wagon on Stilwell Road in Wood County, West Virginia, a highway owned and maintained by the respondent. The claimant was forced to cross a ditch constructed across the road by the Department of Highways, and his vehicle was damaged. There *262were no warnings posted by respondent to warn motorists of the hazard.
The failure of the respondent to warn motorists of the hazard was the proximate cause of the damages suffered by the claimant, and believing that the damages are reasonable, the Court makes an award to the claimant in the amount stipulated.
Award of $100.68.